EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In The Title:
METHOD, DEVICE, AND COMPUTER-READABLE STORAGE MEDIUM FOR FORECASTING EXPENDITURES TO IMPROVE CUSTOMER SHOPPING 
EXPERIENCE IN A STORE ENVIRONMENT



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Eligibility Considerations
The claims recite eligible subject matter because, while the claims recite an abstract idea of managing a shopping list budget, the additional elements implement any abstract idea into a practical application. Specifically, the additional elements of an augmented reality display with a forecast spend value overlaid on the interface and an Internet of Things (IoT) device notifying the system of an item that is needed based on a forecast spend filter amount to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. Rather, the additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Prior Art Considerations
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the features of Applicant’s invention. Claims 1, 4, 6-7, 9, 12, 14-15, and 17-20 are allowable.
The claims are allowable due to the combination of features. Specifically, the claims recite a user device having an augmented reality display that overlays a shopping cart interface comprising a forecast spend field and forecast filters onto an image. The interface updates a forecast spend field each time an item is added to the user’s shopping cart, and the user device 

Rangan discloses a shopping system containing a user device on a network that receives alerts from IoT devices when items are needed to be purchased (Rangan, see: figures 1, 2, 15; paragraphs [0042], [0047], [0073]). Specifically, Rangan discloses a display of a forecast spend field with a forecast spend value that monitors when items are marked for purchase, which can be done using augmented reality (Rangan, see: paragraphs [0042], [0073], [0075]). Rangan further discloses that if a filter for an IoT device is selected, the IoT device can send a notification to the user of an item that is needed for purchase (Rangan, see: paragraphs [0039], [0047], [0054], [0071]). Finally, Rangan discloses that the forecast spend value is updated based on the items added to the shopping cart (Rangan, see: [0075]). Although Rangan discloses a shopping system that can be operated using augmented reality for receiving notifications from smart appliances, Rangan does not disclose overlaying the forecast spend module onto the augmented reality image, forecast filters, a predetermined budget, or updating over/under budget values.
Ericson discloses an augmented reality system for shoppers to take an image of their environment and determine whether certain items are within budget (Ericson, see: [2:1-19]). Specifically, Ericson discloses capturing an image of the environment (Ericson, see: figure 2A; [3:44-52]), overlaying the augmented reality modules onto the image (Ericson, see: figures 2A-2B; [5:34-53], [6:28-34]), a predetermined budget (Ericson, see: figures 2B, 3; [19:54-59], 
Green discloses a shopping method and system using forecast spending filters prior to purchasing items (Green, see: figures 3A-3B, 4, 5; [4:63-67]). Specifically, Green discloses the ability for a shopper to add items to their shopping cart and then filter the items based on reviews, shipping costs, and other criteria (Green, see: figures 3A-3B, 4, 5; [6:16-20], [8:5-8]). Green also discloses the ability for the shopper to use multiple filters (Green, see: figures 3A-3B, 4, 5; [6:63-66], [8:5-8]). Green does not disclose an augmented reality display, IoT devices, a predetermined budget, or updating over/under budget values.
Torrens discloses a shopping method and system that monitors a budget of a shopper (Torrens, see: figures 3-4, 6D). Specifically, Torrens discloses calculating an over/under budget value and updating the over/under budget value in the user interface (Torrens, see: figures 3-4, 6D; paragraphs [0006], [0029]-[0030], [0041], [0050]). Torrens does not disclose an augmented reality display, IoT devices in a shopping environment, or forecast spend filters.
Crucs discloses an online purchasing method and system (Crucs, see: figures 1-4). Specifically, Crucs discloses a checkout process and updating the interface based on the checkout process (Crucs, see: figure 4; [0025]). Crucs does not disclose an augmented reality display, IoT devices in a shopping environment, or forecast spend filters.
Grigg discloses an augmented reality shopping system that monitors the budget of the shopper (Grigg, see: figures 3-5). Specifically, Grigg discloses a live stream video display that monitors a shopper’s items and displays whether the items are within or out of budget (Grigg, see: figure 5; paragraphs [0057], [0074]). Grigg does not disclose IoT devices in a shopping environment, forecast spend filters, or updating an over/under budget value in the interface.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 4, 6-7, 9, 12, 14-15, and 17-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment
The Examiner notes the attached non-patent literature titled “A Mixed Reception for Augmented Reality in Bricks & Mortar Retail: Efficiencies over Engagement”, published on May 21, 2018 by ABI Research, hereinafter referred to as “ABI.” ABI describes the advantages and disadvantages of using augmented reality in brick and mortar stores, specifically how it can increase operational efficiencies and quality of service. Although describing such benefits, ABI does not describe the features of the claimed invention.

The Examiner also notes the attached non-patent literature titled “Amazon retail stores could let you shop in augmented and virtual reality”, published on March 27, 2017 by Conor Allison on Wareable.com, hereinafter referred to as “Allison.” Allison describes how Amazon is using virtual and augmented reality for shoppers looking to purchase furniture, specifically offering a look at home and furniture wares in a number of different room setups. Although describing an augmented reality shopping environment, Allison also does not describe the features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625